 Case 3:19-cv-01291-SPM Document 20 Filed 05/10/21 Page 1 of 6 Page ID #63




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WILLIAM A. WHITE,

           Petitioner,

 v.                                             Case No. 19-CV-1291-SPM

 D. SPROUL,

           Respondent.

                         MEMORANDUM AND ORDER

McGLYNN, District Judge:

       Petitioner William A. White (“White”), a federal inmate who is currently

incarcerated at Marion-USP, brings this habeas corpus action pursuant to 28 U.S.C. §

2241 (Doc. 1). Relying on the First Step Act of 2018, which amended 18 U.S.C. §3624(b)

regarding GCT awarded to federal inmates, White claims he is entitled to additional days

of good-time credit, making his current scheduled release date incorrect. According to

White, he should receive 227 days of additional GCT.

      The First Step Act amends 18 U.S.C. § 3624(b)(1) to give federal inmates more

potential credit for good conduct. See Public Law 115-391, 132 Stat. 5194, § 102(b). White

asserts that his good-time calculation should be changed to comply with the First Step

Act. Prior to the First Step Act, qualifying inmates earned up to 54 days of good conduct

time for each year actually served, and the sentence was pro rated in the final year of the

service of sentence. Following the amendments to the Act, qualifying inmates will be

eligible to earn up to 54 days of GCT for each year of sentence imposed by the court. See

Bennett v. Kallis, No. 19-cv-1222-SLD, 2019 WL 3241156 (C.D. Ill. July 18, 2019).


                                            1
 Case 3:19-cv-01291-SPM Document 20 Filed 05/10/21 Page 2 of 6 Page ID #64




                    RELEVANT FACTS AND PROCEDURAL HISTORY

       On November 25, 2019, White filed his original petition for habeas relief pursuant

to 28 U.S.C. §2241 (Doc. 1). On February 24, 2020, the Honorable Judge Nancy

Rosenstengel concluded that White’s petition survived preliminary review and ordered

respondent D. Christiansen to answer or otherwise plead (Doc. 3). On February 21, 2020,

Christianson filed his response and attached as exhibits SENTRY Sentencing and

Monitoring Data (Doc. 10). On February 24, 2020, this Court granted White until April

6, 2020 to file any reply (Doc. 11). On March 4, 2020, White filed his reply (Doc. 12).

Included within his resply was a “Traverse” requesting the government to provide

additional information regarding sentencing monitoring and computation. (Id.).

       On October 6, 2020, this case was reassigned to this Court (Doc. 13). On March 8,

2021, an Order was entered granting the government the opportunity to file additional

information with this Court, if they chose, before April 7, 2021 (Doc. 14). On April 5, 2021,

the government sought an extension of time to file a response/reply (Doc. 15). On April

13, 2021, the Court, after finding there was good cause and there had been no previous

requests for extensions, granted the extension of time, up to April 21, 2021 (Doc. 18). On

April 21, 2021, the response was filed in this case (Doc. 19).

       In order to determine whether White is entitled to additional credit, the Court

must first determine White’s sentences. The following four cases are at issue:

       1. USA v. White, 08-cr-054, W.D. Virginia  On April 19, 2010, White was

           sentenced to 33 months in the Federal Bureau of Prisons, to be followed by 30

           months of supervised release. On September 14, 2012, White’s supervised

           release was revoked and he was sentenced to an additional 10 months in the



                                             2
 Case 3:19-cv-01291-SPM Document 20 Filed 05/10/21 Page 3 of 6 Page ID #65




          Federal Bureau of Prisons. The original 33 months imposed and the 10

          months imposed following the revocation of supervised release have been

          completed. As such, they cannot be considered as part of this motion.

       2. USA v. White, 08-cr-851, N.D. Illinois  On February 20, 2013, White was

          sentenced to 42 months in the Federal Bureau of Prisons. This sentence

          was concurrent to the one imposed in the Western District of Virginia,

          which was completed before this sentence. This sentence has not yet been

          completed.

       3. USA v. White, 13-cr-013, Western District of Virginia  On November 26,

          2014, White was sentenced to 92 months in the Federal Bureau Prisons.

          This sentence was ordered to be served consecutively to that imposed in

          08-cr-851 by the Northern District of Illinois. This sentence has not yet

          been completed.

       4. USA v. White, 13-cr-304, M.D. of Florida On November 26, 2014, White

          was sentenced to 210 months in the Federal Bureau of Prisons. The

          sentence was ordered to be served consecutively to that imposed in 13-cr-

          13 by the Western District of Virginia. This sentence has not yet been

          completed.

                                       ANALYSIS

      On January 27, 2020, the Bureau of Prisons completed the recalculation of

White’s good conduct time (Doc. 4). In his original petition, White claims to be due

227 days of additional credit pursuant to the First Step Act as amended in 2018 (Doc.



                                         3
 Case 3:19-cv-01291-SPM Document 20 Filed 05/10/21 Page 4 of 6 Page ID #66




1). Based upon the calculations provided, White’s GCT has increased, but by 200 days,

not 227 days. It appears as if one of the discrepancies is from his belief that the

sentence imposed in 08-cr-054 remains pending and part of the calculations.

However, the sentence imposed in 08-cr-851 was concurrent to the one imposed in 08-

cr-054, not consecutive, so once the first sentence was completed, it no longer factored

into the current prison sentence.

         Attached to the government’s response dated April 21, 2021 are exhibits that

show the amount of GCT attributed to White’s prison two sentences (Docs. 19, 19-1).

The BOP has consistently explained that White has two separate and distinct

sentences (Id.). The sentence imposed in 08-cr-054 is considered a prior term of

incarceration, or sentence one. See White v. True, 17-cv-1262 (S.D. Ill. August 13,

2018).

         The current term of incarceration, or sentence two, reflects the sentences

imposed in 08-cr-851 (N.D. Ill.), 13-cr-13 (W.D. Virginia), and 13-cr-304 (M.D.

Florida) (Doc. 19). The current sentence also includes the revocation period in 08-cr-

054, as that was not part of the original sentence to the BOP. Although confusing,

White had served the underlying sentence (sentence one) and was out on supervised

release when he was deemed to have violated the terms and a new sentence was

imposed. Then, when sentenced in 08-cr-851, that sentence was ordered concurrent

to the remaining sentence (for the revocation) in 08-cr-054. The revocation period was

the beginning of sentence two, which has not yet been completed. See Racine v.

Federal Bureau of Prisons, 2007 WL 15851574 (D.N.J. May 31, 2007); Stelluto v.



                                           4
 Case 3:19-cv-01291-SPM Document 20 Filed 05/10/21 Page 5 of 6 Page ID #67




Wendt, 2005 WL 3277661 (N.D.W.Va. Nov. 30, 2005). In other words, an inmate who

is serving a revocation term is only entitled to additional good credit time under the

First Step Act on the revocation term and not on the underlying sentence that had

already been satisfied. Kmiecik v. Hudson, 2020 WL 8669813 (D.KS. Nov. 24, 2020);

Smith v. Williams, 2020 WL 3453124 (N.D.Oh. June 8, 2020).

      White’s two separate terms of incarceration should not and cannot be combined

in this matter. He received his GCT for his prior term of incarceration and that good

time does not factor into the current term or incarceration.

                                   CONCLUSION

      For the reasons set forth above, White’s Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 (Doc. 1) is GRANTED in part and DENIED in part. Per the

First Step Act and the Bureau of Prisons calculations, White is ORDERED to receive

an additional 200 days credit for Good Conduct Time, not the 227 days requested.

      If White wishes to appeal the dismissal of this action, his notice of appeal must

be filed with this Court within 60 days of the entry of judgment. FED. R. APP. P.

4(a)(1(A). A motion for leave to appeal in forma pauperis (“IFP”) must set forth the

issues White plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If White does

choose to appeal and is allowed to proceed IFP, he will be liable for a portion of the

$505.00 appellate filing fee (the amount to be determined based on his prison trust

fund account records for the past six months) irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d

724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999);



                                          5
 Case 3:19-cv-01291-SPM Document 20 Filed 05/10/21 Page 6 of 6 Page ID #68




Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A proper and timely motion

filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than

twenty-eight (28) days after the entry of the judgment, and this 28-day deadline

cannot be extended. Other motions, including a Rule 60 motion for relief from a final

judgment, do not toll the deadline for an appeal.

         It is not necessary for White to obtain a certificate of appealability from this

disposition of his Section 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir.

2000).

         The Clerk is DIRECTED to close this case and enter judgment accordingly.

         IT IS SO ORDERED.

         DATED: May 10, 2021


                                                 s/Stephen P. McGlynn
                                                 STEPHEN P. McGLYNN
                                                 United States District Judge




                                             6
